Citation Nr: 1234427	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of service connection for residuals of a low back injury, has been received.

2.  Whether new and material evidence, sufficient to reopen a claim of service connection for residuals of bilateral knee injuries, has been received.

3.  Entitlement to service connection for residuals of bilateral knee injuries.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1987. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by which the RO denied the Veteran's claims, as new and material evidence to reopen them had not been received. 

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  The Veteran's wife also gave testimony at the hearing.  A complete hearing transcript has been associated with the claims file. 

In September 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board asked that the RO/AMC obtain VA medical records as well as any private treatment records identified by the Veteran.  The RO obtained the available VA medical records.  The Veteran did not supply the names of any private medical treatment providers.  As the requested development has been completed to the extent possible, no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of whether new and material evidence, sufficient to reopen a claim of service connection for residuals of a low back injury, has been received and entitlement to service connection for residuals of bilateral knee injuries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was last denied by the RO in an August 2003 rating decision.  The Veteran did not appeal this decision and it became final.

2.  New evidence received since the January 2006 rating decision relates to unestablished facts necessary to substantiate the claim involving the claimed bilateral knee disability.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied entitlement to service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for reopening the claim of entitlement to service connection for a bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2002);38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim (for service connection for residuals of bilateral knee injuries), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

Law and Regulations 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011). 

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Service connection was previously denied for a bilateral knee disability in an August 2003 rating decision, the Veteran was provided notice of that decision, but he did not submit a notice of disagreement with the decision, timely or otherwise, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 1103; see also 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (2011) (the regulations pertaining to the procedures and time limitations for appealing adverse RO determinations to the Board).

Discussion

In an August 2003 rating decision, the RO denied entitlement to service connection for a residuals of bilateral knee injuries because there was no evidence showing that a bilateral knee disability was related to service.  

At the time the August 2003 rating decision was issued, the evidence included the Veteran's service treatment records.

Regarding the left knee, in a September 1965 report of medical history, the Veteran denied knee problems.  The lower extremities were found to be normal on the induction physical.  In April 1966 the Veteran voiced complaints of left knee pain since falling down stairs a year and a half earlier.  There was reduced range of motion.  A December 1973 service treatment record revealed a left knee injury that occurred two years earlier.  An X-ray study of the left knee was normal.  However, that month, a physical profile was issued for a strained left knee due to a possible mild ligamentous injury.  A December 1973 medical examination report revealed that range of motion and strength of the lower extremities was within normal limits and that knee trouble began two years earlier but that no abnormalities were found on September 1972 X-ray study.  A December 1977 medical examination report reflected normal lower extremities.  In a December 1979 report of medical history, the Veteran denied knee trouble.  An April 1982 medical examination indicated normal lower extremities.  On separation examination in April 1987, the Veteran's lower extremities were found to be normal.  In the report of medical history on separation, the Veteran denied knee trouble.

Regarding the right knee, in a September 1965 report of medical history, the Veteran denied knee problems.  The lower extremities were found to be normal on the induction physical.  In May 1972, the examiner noted a history of right knee stress since June 1972.  The diagnosis was of pain secondary to a soft tissue injury.  In August 1972, the Veteran sought treatment for chronic right knee discomfort made worse by kneeling or squatting.  The examiner noted an old right patella injury.  A one-month profile was advised.  A December 1973 medical examination report revealed that range of motion and strength of the lower extremities was within normal limits and that knee trouble began two years earlier but that no abnormalities were found on September 1972 X-ray study.  A December 1977 medical examination report reflected normal lower extremities.  In a December 1979 report of medical history, the Veteran denied knee trouble.  An April 1982 medical examination indicated normal lower extremities.  On separation examination in April 1987, the Veteran's lower extremities were found to be normal.  In the report of medical history on separation, the Veteran denied knee trouble.

The evidence also contained a January 1988 VA examination report indicating that a January 1988 X-ray study of the left knee yielded normal results.  The examiner diagnosed a bilateral knee condition manifested by pain.

In August 2000, the Veteran complained of left knee swelling that began five days earlier and indicated that similar symptoms had been occurring for several years.  At that time, the Veteran was undergoing physical therapy for his knee.

An April 2002 VA progress note indicated and diagnosis of bilateral degenerative joint disease of the knees.

In an August 2003 rating decision, the RO declined to reopen a claim of service connection for a bilateral knee disability, as the Veteran failed to submit evidence that it was related to service.  Previously, in a March 1988 rating decision, the RO denied service connection for a bilateral knee disability because no current disability was shown.  

On May 2007 VA fee-basis medical examination, the Veteran reported bilateral knee problems for 35 years due to injuries sustained while kneeling on concrete in service when repairing airplanes.  He suffered symptoms of weakness and giving way.  The examiner noted bilateral knee tenderness and limitation of motion with normal knees on X-ray bilaterally.  The examiner diagnosed bilateral knee strains and stated that the residuals of the Veteran's bilateral knee injuries were bilateral tenderness, crepitus, and reduced range of motion with right knee pain and left knee grinding and popping.

In the June 2010 hearing, the Veteran testified regarding bilateral knee problems originating from work on the flightline.

A May 2010 X-ray study of the right knee indicated mild osteophytes without acute traumatic abnormality.  That month, however, the Veteran was referred for a right knee steroid injection and physical therapy for the right knee because he twisted that knee and complained of pain.

The Board has reviewed the evidence since the August 2003 rating decision and has determined that it is new, as it was not of record prior to the issuance of that decision.  The aforementioned evidence, moreover, is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand, which is whether the Veteran's current bilateral knee disabilities are related to his period of active duty service.  For the first time, a medical professional, namely the May 2007 fee-basis examiner, explicitly related current knee symptoms to injuries sustained in service.  Thus, for the first time, there is competent evidence suggesting that the Veteran's current knee disabilities are related to the Veteran's account of bilateral knee injuries in service.  The Board notes that the May 2007 opinion is not substantiated.  It does not appear that the examiner had access to the claims file, and he did not comment on the Veteran's explicit denial of knee trouble in service.  Nonetheless, the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade, supra.  

Thus, the Board finds that the newly added evidence relates to unestablished facts necessary to substantiate the Veteran's claim of service connection for bilateral knee disabilities.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for residuals of bilateral knee injuries is reopened.  To that extent only, the claim is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of bilateral knee injuries is reopened.  To that extent only, the claim is granted.  


REMAND

First, the Veteran submitted additional evidence regarding his claimed low back disability to the Board.  See 38 U.S.C.A. § 20.1304(a) (2011).  In early August 2012, the Board sent the Veteran a letter asking whether he wished to waive his right to initial RO consideration of the evidence and have the Board proceed with a decision.  See 38 C.F.R. § 20.1304(c).  The Veteran was advised that he had 45 days in which to respond to the letter and that if he did not, the Board would remand the matter to the RO for initial consideration of the newly submitted evidence.  Id.  As of this date, more than 45 days later, the Veteran did not respond to the August 2012 letter.  As such, the RO must review the additional evidence submitted by the Veteran and issue a supplemental statement of the case on the issue of whether new and material evidence, sufficient to reopen a claim of service connection for residuals of a low back injury, has been received.

In May 2007, the Veteran was afforded a fee-basis examination of the knees.  He provided a brief account of injuring his knees in service, and the examiner indicated that certain bilateral knee symptomatology was related to the reported injuries.  The examiner provided no rationale for his conclusions, and he does not appear to have reviewed the claims file.  Thus, the May 2007 report, unfortunately, is insufficient for the purpose of determining the etiology of the Veteran's current bilateral knee problems.  See, e.g, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

In order to make an informed decision herein, the Board requires a VA orthopedic examination for a diagnosis of all present disabilities of the knees and for an opinion regarding the etiology of each disability diagnosed.  The examination instructions are contained in the third paragraph below.

The RO must associate with the claims file all VA clinical records dated from September 21, 2011 to the present.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  Associate with the claims file all VA clinical records dated from September 21, 2011 to the present.

2.  Next, schedule a VA orthopedic examination for a diagnosis of all current disabilities of the knees.  Regarding each disability diagnosed, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner must review all pertinent documents in the claims file in conjunction with the examination and obtain a thorough history from the Veteran.  A complete rationale for all opinions and conclusions should be provided, and the examination report must indicate whether the requested review of the claims file took place.

1.  After completing the above action, and any other development as may be necessary, the claims of service connection for residuals of bilateral knee injuries and whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a low back injury must be readjudicated, to include consideration of all of the evidence submitted since the most recent supplemental statement of the case, include the additional evidence received in June 2012.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


